*623The defendant contends for the first time on appeal that her plea was not knowingly, voluntarily, and intelligently entered due to the failure of the court to develop a factual basis for the plea and to advise her of a potential defense. Since the defendant did not move to withdraw her plea of guilty or move to vacate the judgment of conviction, this issue is not preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). We decline to review the defendant’s contentions in the exercise of our interest of justice jurisdiction.
Appellate review of the remaining issue raised by the defendant was effectively waived by her as part of her plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.